ARTIO GLOBAL INVESTMENT FUNDS March 4, VIA EDGAR Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 RE:Artio Global Investment Funds (the “Trust”) File Nos. (33-47507) and (811-6652) Post–Effective Amendment No. 49 Ladies and Gentlemen: Pursuant to Rule 497(j) of the Securities Act of 1933, as amended, I hereby certify that the Prospectus and Statement of Additional Information for the Trust do not differ from those contained in the Post-Effective Amendment No. 49 that was filed electronically on February 27, 2009. If you have any questions regarding this filing, please do not hesitate to call me at (617) 662-1745. Sincerely, /s/ Tracie A. Coop Tracie A.
